OPINION OF THE COURT
GIBBONS, Circuit Judge.
This is an appeal from an order denying three applications to intervene as parties-defendants for the purpose of seeking temporary relief from and permanent modification of a final judgment. The final judgment at issue was entered by consent on June 20, 1974, and modified by the district court on November 29,1976. It disposed of a complaint by William H. Bolden, III, and others charging the Commonwealth of Pennsylvania with racial discrimination in the hiring and promotion practices of the State Police, in violation of the thirteenth and fourteenth ^amendments and of 42 U.S.C. §§ 1981, 1983, 1985(3), and 1988.1 The consent judgment was entered after substantial discovery and after the completion of the plaintiffs’ case, which consisted in part of a detailed stipulation by the defendants admitting discriminatory practices in selection and promotion by the State Police. The defendants at that time were the Pennsylvania State Police, a legislatively created agency of the Commonwealth, and a number of government officials responsible for its operations. The judgment mandated class action relief.
The present applicants for intervention do not contend that the discrimination charged in the complaint, and shown by the evidence in the plaintiffs’ case, did not occur. They seek modification only of the remedial provisions of the judgment. Each motion for intervention seeks to modify the judgment in four respects:
(1) to establish a mandatory schedule for the defendants to submit validated hiring and promotion criteria for court approval (the validation claim);
(2) to terminate the hiring and promotion quotas immediately, or at the latest when valid hiring and promotion criteria are adopted (the quota claim);
*915(3) to restore seniority as a criterion for promotion and to grant retroactive seniority to any person shown to have been an actual victim of racially discriminatory employment or promotion practices (the seniority credit claim);
(4) to adjust the work force statistics to reflect a lower representation of minorities in the work force from which the State Police draws its employees (the minority goal claim).
The applicants for intervention, all of whom are represented by the same attorneys, are divided into three distinct groups. Danny R. McKnight, John Dudinskie, and Albert Minnick are non-minority State Police officers who seek to represent a class consisting of all non-minority officers who would have been promoted but for the operation of the decree (the McKnight class). Robert W. McDonald and Donald S. Millard, Jr., are non-minority applicants for appointment to the State Police who seek to represent a class consisting of all non-minority applicants who would have been appointed but for the operation of the decree (the McDonald class). Finally, there is the Conference of Pennsylvania State Police Lodges of the Fraternal Order of Police (FOP), an unincorporated association which functions as a collective bargaining agent for State Police officers. It is not disputed that the litigation on behalf of each class of applicants for intervention is being managed and financed by the FOP.2
The McDonald and the FOP motions to intervene were filed on August 1,1977. An amended McKnight motion, filed on April 27, 1977, had already been under consideration for several months. After an eviden-tiary hearing, the district court issued an order dated October 12, 1977, which denied all three motions and declined to modify the judgment pendente lite. The court’s opinion in support of that order was filed on December 2, 1977 (C.A. 73-2604).
Since it is clear that the real motive force behind each motion is the FOP, a history of its involvement in this case would prove enlightening. The FOP first came on the scene in March, 1974, when during the trial on Bolden’s complaint attorney Howard Richard appeared for Leo Pierce, individually and as Chairman of the FOP. Richard moved that Pierce be permitted to intervene as a defendant to protect the interests in promotion and other benefits of State Police officers who might be affected by the judgment. While this motion was still sub judice, the Attorney General of Pennsylvania appointed Richard, who regularly represented the FOP in collective bargaining, an Assistant Attorney General authorized to participate in the defense of the Bolden action. Richard thereupon withdrew Pierce’s motion to intervene.
The reason for this unusual series of events is disclosed by Exhibit 1 of the applicants for intervention, the transcript of a meeting held on April 20, 1974, shortly before the consent decree was submitted to the court. The meeting was attended by representative members of the FOP and presided over by Col. James D. Barger, Commissioner of the State Police. The transcript reveals the following dialogue:
COL. BARGER: [Djuring the course of that suit down there the FOP was brought into it and at a meeting a little over a week ago it was decided at a meeting with the Governor and the Attorney General that we would let Mr. Richard sit as co-counsel with [Assistant Attorney General] Ben Lerner to represent the Pennsylvania State Police. And so, I think you ought to know this at that time, I took it on myself to tell Mr. Richard that we, the State Police, would pick up the tab for his counseling down there but I have been told by the Attorney General that we will not. So, that’s held in abeyance. I don’t know whether — did you have an opportunity to see the Attorney General today, Mr. Richard? MR. RICHARD: Yes. I spoke to the Attorney General today and he has reinstated it — they will pick up the tab. (Applause) . *916COL. BARGER: I felt that we should because he was representing the Pennsylvania State Police and not specifically the FOP and I don’t think anybody here— and this would probably amount to $100 out of each man’s pocket. That’s the reason I felt that the State Police should pay for it, and I think we could probably get it out of our budget after its [s/e ] all over.
Richard then took the floor and explained his participation in the negotiation of the proposed consent decree and the reasons why he favored each feature of it, including the four provisions now challenged by the intervenors. He also described the case of De Funis v. Odegaard, 416 U.S. 312, 94 S.Ct. 1704, 40 L.Ed.2d 164 (1974), the “reverse discrimination” challenge then pending before the Supreme Court. He continued:
When we filed the motion to intervene in your behalf, the court didn’t allow it. They just put it aside. Therefore, technically, you, the individual men, are not parties to this suit. We haven’t given up your individual rights. And, it may be depending on the decision of the De Funis case and the language that is what they base their decision on, it may be that what you say is so, that this may as applied here be reverse discrimination. I can’t tell you now. Your rights have not been waived, but have been reserved. And, therefore, it may be in that situation that we may have a subsequent litigation if that becomes necessary.
I am in there now, as co-counsel for the State of Pennsylvania. My motion to intervene has not been allowed and I’m not going to let the Court let me in — if he wants me in now in that capacity, I’m not going to let him bring me in. I’m going to withdraw, so that you are not parties to it.
It is perfectly clear from this Exhibit that the FOP was seeking on behalf of its members the best of all possible worlds. Its counsel, paid by the Commonwealth, could supplant, or at least supplement, the Assistant Attorney General assigned to the case in negotiating the most favorable consent decree, while it preserved the option of subsequently mounting collateral attacks on the same decree. Richard explained the strategy in these words:
If this is done, this will be a Consent Decree. Now, this will not affect the rights of any individual man to bring a suit as DeFunis did, if he feels that his rights have been taken away from him. But, there would be no appeal by any of the eight defendants, the Governor of Pennsylvania, State Police and so forth.
In colloquial terms, Richard was trying to whistle and -chew meal at the same time: he was attempting to separate his representation of the Commonwealth from his representation of his union-member clients.
The FOP knew and approved of Richard’s role. Before polling the meeting, Col. Bar-ger explained that he had throughout the litigation opposed any consent decree.
But then [he continued] when your attorney who represents you, got interested in it, and went down there and became co-counsel then I felt it did not rest solely on my shoulders. I have felt it rested on everyone’s shoulders to decide now, are you going to let your attorney and the State Police attorney go down there and say well, we don’t like it but we’re going to have to accept it. Or, are you going to say no, we’re not going to accept any Consent Decree as I originally said, that’s up to you gentlemen. . . . Now, I’m not saying that I agree with it or that I disagree with it because its [s/c] your attorney now who sat in as co-counsel and made these stipulations.
At the end of the meeting, Col. Barger tallied the vote as 134 in favor of the consent decree and 27 opposed.
The FOP’s strategy of collaterally attacking the consent decree negotiated by its attorney, in the guise of representing the Commonwealth, was soon pursued. Six months after the consent decree was entered, two civil actions challenging its validity were filed in the Middle District of Pennsylvania. Those actions were subsequently transferred to the Eastern District *917of Pennsylvania and assigned to the district judge who had retained jurisdiction over the original case. These suits challenged certain eligibility criteria established by the consent decree for appointment to the State Police cadet class. The decree provided that until a new examination should be validated as job-related, the old examination should be retained and those scoring 60 or more should be deemed qualified. At least one-third of those selected for appointment to the State Police Academy would be minority group members, until 9.2 percent of the force was drawn from minority groups.
In the case entitled Oburn v. Shapp (C.A. 65-619) the named plaintiff sought to represent all non-minority applicants in a challenge to the interim standards. The FOP was also a plaintiff seeking to challenge not only the interim eligibility standards, but also the promotion procedures. In the case entitled Lutz v. Shapp (C.A. 73-631) the plaintiffs were non-minority applicants seeking to challenge provisions of the interim eligibility standards dealing with applicants who had scored over 92 on the examination. The cases were consolidated in the district court, and in both the plaintiffs moved for a preliminary injunction. That motion, which concerned only the interim eligibility standards and not the interim promotion standards, was denied on the ground that the plaintiffs had not demonstrated either a reasonable probability of eventual success or irreparable injury sufficient for pendente lite relief. Oburn v. Shapp, 393 F.Supp. 561 (E.D.Pa.1975). The plaintiffs appealed pursuant to 28 U.S.C. § 1292(a), but this court affirmed the decision below. Oburn v. Shapp, 521 F.2d 142 (3d Cir. 1975).
Thereafter, at the trial on the merits, the defendants in Oburn and Lutz, who were also defendants in the original Bolden case, moved to dismiss the complaints: (1) because the suits were improper collateral attacks on the consent decree; (2) because the FOP lacked standing to challenge the decree on the grounds asserted; (3) because the FOP and its members were collaterally estopped by their participation in the Bol-den case; and (4) because the complaint failed to state a claim upon which relief could be granted. Finding the complaints “improper collateral attacks upon a consent decree over which this court continues to exercise jurisdiction,” the district court dismissed them “for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure.” Oburn v. Shapp, 70 F.R.D. 549, 553 (E.D.Pa.1976). The district court, therefore, did not rule on the defendants’ standing contention, on the collateral estoppel contention, or on the contention that the complaint failed to state a claim upon which relief could be granted. On appeal, this court affirmed the order without opinion, 546 F.2d 418 (3d Cir.1976), and on April 18, 1977, the Supreme Court denied certiorari, 430 U.S. 968, 97 S.Ct. 1650, 52 L.Ed.2d 359 (1977).
Almost immediately, the McKnight application was filed, and shortly thereafter came the McDonald and FOP applications. This time the district court simultaneously disposed of the applications for intervention and the motion for preliminary injunctive relief. After denying the applications to intervene, the district court, in its order of October 12, 1977, continued:
assuming arguendo, that intervention had been granted, the Court finds that proposed intervenors have not proven that (1) they have a reasonable probability of eventual success in the litigation and, (2) they will be irreparably injured pendente lite if the requested relief is not granted.
In its opinion supporting the October 12 order, the court found:
The evidence is overwhelmingly supportive of the proposition that Mr. Richard represented the interests of the FOP only. There is no doubt that from the moment he petitioned to intervene on behalf of Leo Pierce, and participated in the consent decree negotiations, to the moment he withdrew the petition, Howard Richard was acting with only the best interests of the FOP in mind. The designation of Mr. Richard as an Assistant Attorney General was a procedural ma*918neuver to assure FOP representation and control of the proceedings at the expense of the Commonwealth. Thus we find participation and control sufficient to bind to the consent decree the FOP and the applicants for intervention it now sponsors.
The finding of the FOP’s participation is clearly supported by the evidence of record — in particular by the evidence of what transpired at the April 20, 1974 meeting. On the basis of that finding, we will proceed on the assumption that the FOP was a party-defendant in the Bolden litigation. Thus, the FOP’s appeal presents not the question whether it should be permitted to intervene, but the question whether it should be permitted to move to modify the decree.3 Treating the FOP’s appeal as presenting the latter question, we must then determine: (1) what class is bound by the FOP’s participation in Bolden, (2) on what issues that class is bound, and (3) whether any showing has been made which would warrant relief. If we determine that under Hansberry v. Lee, 311 U.S. 32, 61 S.Ct. 115, 85 L.Ed. 22 (1940), the FOP was not an adequate class representative for some of the interests affected by the judgment, then we must determine (1) whether those interests were adequately represented, and if not, (2) whether intervention should now be permitted for the purpose of seeking the modification of the decree. Neither of the prior appeals in which the FOP participated decided any of these questions: the first appeal raised only the propriety of the denial of pendente lite relief, while the second appeal raised only the propriety of collaterally attacking a judgment in a separate lawsuit.
In Equal Employment Opportunity Commission v. American Tel. & Tel., 506 F.2d 735 (3d Cir.1974), this court held that a labor organization could properly intervene to protect the interests of members who might be adversely affected by the proposed provisions of a consent decree. Necessarily implicit in that holding were the principles that a labor organization is an adequate representative of the interests of the majority of its members; that its participation satisfies the due process requirements of Hansberry v. Lee; and that insofar as its interests are not antagonistic to those of the majority of its members, the members are bound by the judgment. Since the FOP was an actual participant in the Bolden case, we think the decree effectively bound all those whose interests were not antagonistic to it. At a minimum, this includes all non-minority State Police officers who might be adversely affected by the decree.
That class is interested in the validation claim to the extent that it affects promotion examinations, the quota claim to the extent that it affects promotions, the minority goal claim to the extent that it affects promotions, and the seniority credit claim. It is not interested in the validation of entrance examinations, the new hiring quotas, or the minority hiring goal claim. These provisions affect non-minority applicants rather than employed State Police officers. In fact, however, the FOP has throughout the proceedings (except in negotiating the consent decree) favored the positions now espoused by the McDonald class of non-minority applicants. No party to this appeal has suggested that the interests of the FOP and those of the non-minority applicants are antagonistic. For Hansberry v. Lee purposes, the FOP was probably an adequate representative of the class interests of non-minority applicants as well. We need not, however, decide that question, for it would appear that with respect to the provisions of the consent decree which affected the non-minority applicant class, the state government defendants were adequate representatives. See Commonwealth v. Rizzo, 530 F.2d 501, 505 (3d Cir.), cert. denied sub nom., Fire Officers Union v. Pennsylvania, 426 U.S. 921, 96 S.Ct. 2628, 49 L.Ed.2d 375 (1976). Regarding each feature of the consent decree which affects non-minority applicants, the state officials *919would not appear to have had any interest adverse to that class at the time the decree was negotiated.
The seniority credit provision presents, however, a different issue. The state government defendants are also employers. Their interest was potentially— and in the event proved to be actually — antagonistic to that of the FOP with respect to seniority credits. But the applicant class is affected by the seniority credit provision only in a remote and speculative manner, since it operates only on those already employed. The class of non-minority officers is, as we said above, adequately represented by the FOP. We conclude, therefore, that between the governmental defendants and the FOP, all classes affected by the four features of the consent decree were adequately represented. The decree, therefore, binds them. Hansberry v. Lee, 311 U.S. at 43, 61 S.Ct. 115.
As an alternative ground for denying intervention, the district court held:
Even if we assume, contrary to the fact, that the FOP did not fully participate in and control the negotiations for the consent decree, it is clear that applicants have not demonstrated a basis of right or a permissive basis for intervention pursuant to Fed.R.Civ.P. 24(a) or (b).
The court reasoned that the applicant class members were adequately represented, that the motions to intervene were untimely, and that late intervention would prejudice other parties. We have already concluded that the governmental defendants and the FOP adequately represented all class members adversely affected by the challenged provisions of the decree. Since the entry of the decree, however, it is possible that the interests of the McDonald class applicants may not be adequately represented by existing parties. See Fed.R.Civ.P. 24. In that case, the recognition of either the governmental defendants or the FOP as class representative of the McDonald class for the purpose of applications to modify the decree might not meet the due process standards of Hansberry v. Lee. The timeliness of the application for intervention would, we think, be determined by reference to the time elapsed since any alleged conflict arose.
Having denied intervention by any of the three applicants, the district court then proceeded to consider the grounds advanced for the proposed modifications. There is an ambiguity here: while the October 12 order disposed only of the applications to intervene and of the motions for pendente lite relief from the challenged features of the judgment, the opinion, released almost two months later, might be construed as disposing of the claims for modification finally and on the merits. Since appeals lie from judgments, not from opinions, it is to the October 12 order that we look to determine what was actually decided. We conclude that no more was decided than is there reflected, and thus that the district court did not rule finally on the merits of the requests for modification. Apparently no more was intended, for while the opinion finds that the FOP participated fully in negotiating the Bolden consent decree, it nowhere discusses whether the FOP can move for modification pursuant to Article VIII of the decree,4 although such relief was requested.
There are, therefore, three questions for decision on this appeal. The first is whether intervention was properly denied. The second is whether pendente lite relief from the operation of the decree was properly denied. The third is whether the district court should have considered the motions for modification on the merits. The first and third questions are interrelated: if intervention was properly denied because the FOP was already in the case, it follows that, like any other party, the FOP should be able to apply for modification under Article VIII. Since we have already affirmed the district court’s finding that the FOP was a participant in the Bolden lawsuit, we conclude that the district court should rule on that request. Because we cannot tell from the present record whether *920or not the McDonald class should now be separately represented, we think their request for intervention should be reconsidered.
We turn, finally, to the one remaining question, whether pendente lite relief was properly denied. The standards for answering that question are explained in Judge Garth’s opinion in the first Oburn appeal, 521 F.2d 142 (3d Cir. 1975), and need not be repeated here. On the substantive issue, Judge Garth dealt with a preliminary challenge to the hiring quotas in this decree. For the same reasons advanced in that opinion, we hold that the district court did not err in rejecting the application for pendente lite relief from the interim hiring provisions. The FOP has not shown a reasonable probability of eventual success in challenging those provisions, has not shown irreparable injury, and has not shown that the requested relief would advance the public interest.
The earlier decision did not, however, deal with the other three requested modifications. In the first of these, the validation claim, the FOP criticized that part of the decree which directs the defendants to retain an independent and qualified expert to produce validated job-related tests for the employment and promotion of State Police officers. The complaint is that the expert is taking far too long. On this claim the district court ruled:
Intervention for this purpose is unnecessary. A stipulated detailed timetable has already been established.
Proposed intervenors also suggest that they should be permitted to intervene so they may participate whenever court approval is sought to validate various selection or promotion procedures. Presently, there is no such material before the Court. In the past, we permitted limited intervention as requested by the FOP to challenge certain promotion criteria. Of course, the Court will consider a petition for such limited intervention when timely presented.
(footnotes omitted). While this discussion suffers from the ambiguity we noted earlier, we think its substance is a ruling that the FOP has not shown the need for pen-dente lite modification of the timetable for validation. The record shows that this timetable was stipulated by attorneys for the plaintiffs, the defendants, and the applicants for intervention. Stipulation, Docket No. 150. Applying the standards for review set out in Oburn, we conclude that the district court did not err in denying further temporary relief.
The second proposed modification concerns seniority credits. This time the FOP’s theory is that the law has changed since the consent decree. Since what is before us is an order denying relief pendente lite, our initial inquiry must be whether the FOP has shown a likelihood of ultimate success on the merits. The FOP argues that the decisions in Franks v. Bowman Transportation Co., 424 U.S. 747, 96 S.Ct. 1251, 47 L.Ed.2d 444 (1976), International Brotherhood of Teamsters v. United States, 431 U.S. 324, 97 S.Ct. 1843, 52 L.Ed.2d 396 (1977), and United Airlines, Inc. v. Evans, 431 U.S. 553, 97 S.Ct. 885, 52 L.Ed.2d 571 (1977), have made illegal the elimination of seniority as a criterion for promotion. In Mayberry v. Maroney, 558 F.2d 1159 (3d Cir. 1977), this court referred to the heavy burden imposed on a party seeking relief from a final judgment on the ground of precedential evolution. The burden of obtaining pendente lite relief on that ground is even heavier.
We are not dealing in this case with a judgment enforcing an unconstitutional statute. In such a case, the applicant’s burden is necessarily lighter. See Neely v. United States, 546 F.2d 1059 (3d Cir. 1976). The FOP does not suggest that the facts which justified the injunction have changed. See United States v. Swift & Co., 286 U.S. 106, 52 S.Ct. 460, 76 L.Ed. 999 (1932). Nor does it attempt to analogize this case to a case in which, by virtue of other decisions, one firm in an industry is subject to more rigorous requirements than are imposed on its competitors. See American Iron and Steel Institute v. Environmental Protection Agency, 560 F.2d 589 (3d Cir. *9211977). Instead, the FOP’s argument amounts to no more than a claim that the Supreme Court has made a non-constitutional decision which interprets a remedial statute in a manner inconsistent with prior decisions of this court. But the statute involved in the three recent decisions, Title VII of the Civil Rights Act of 1964, was not the predicate for relief in this case. Before we could find those three cases relevant here, we would have to impute to the second session of the Eighty-eighth Congress the intention to circumscribe the remedial powers of the federal courts under §§ 1981, 1983, 1985, and 1988. We find nothing in Franks v. Bowman Transportation Co., International Brotherhood of Teamsters v. United States, or United Airlines, Inc. v. Evans to support such a construction of § 703(h) of Title VII. Nothing in the legislative history of that section supports it. Moreover, the settled law in this circuit is that there is a distinction, when relief is sought under Title VII, between violations of § 703(h) and remedies under § 703(g). Equal Employment Opportunity Commission v. American Tel. & Tel., 556 F.2d 167 (3d Cir. 1977), cert.denied,-U.S.-, 98 S.Ct. 3145, 57 L.Ed.2d 1161 (1978); United States v. International Union of Elevator Constructors, 538 F.2d 1012 (3d Cir. 1976). Viewing all these obstacles to the requested - relief, we conclude" that there was so little likelihood of success on the merits that the district court properly denied pendente lite relief from the provision in the decree eliminating seniority credits in promotion.
The FOP’s final challenge was to the minority employment goal of 9.2 percent. That figure is equal to the minority population of the Commonwealth as a whole. The FOP contends that the population of Philadelphia and Pittsburgh should be excluded because the State Police provide only limited service in those cities. The FOP relies on Hazelwood School District v. United States, 433 U.S. 299, 97 S.Ct. 2736, 53 L.Ed.2d 768 (1977), and on United States v. International Union of Elevator Constructors, supra, for an alleged change of law. According to the FOP, those cases hold that, for purposes of an employment goal, the relevant minority population is that in the geographic area in which the job opportunities exist, as reflected in actual applicant flow data. We do not, however, read the cases that way. Each case involving class action injunctive relief presents the problem of defining the universe to which that relief applies. The issue is more factual than legal, and the opposing parties always contend for a more or less inclusive universe, depending upon which will advance their interest.
Whether to include the minority population of Philadelphia and Pittsburgh was warmly disputed in the original Bolden litigation. The transcript of the April 20,1974 meeting discloses that Lerner, the Assistant Attorney General, discussed the question at length and advised the FOP to consent to the 9.2 percent minority goal. He argued, first, that the figure would be included in a litigated decree and, second, that conceding that point in negotiations had produced a concession by the plaintiffs on another issue. App. 241-43. Having negotiated a consent decree, the FOP now wants to introduce evidence on actual applicant flow data which would justify a lower minority employment goal. As with the FOP’s other contentions, we must look first to the likelihood of ultimate success on the merits. We have no hesitation in holding that the likelihood of reopening a settled case for the purpose of litigating disputed factual matters is so slight that the district court properly denied pendente lite relief from the 9.2 percent minority goal.
The order appealed from will be affirmed insofar as it denies preliminary relief from the operation of the June 20,1974 judgment and insofar as it denies the motions to intervene by the McKnight class. Insofar as it denies the motion to intervene by the McDonald class, the order will be vacated and remanded for consideration of the question whether the existing parties adequately represented the members of that class at the time the petition to intervene was *922filed.5 Because the order is unclear as to the exact status of the FOP, it is as to that appellant vacated and remanded for the entry of an order denying the FOP’s motion to intervene on the ground that it is a party-defendant bound by the judgment. The FOP may, of course, like any other party, move to modify the decree pursuant to Article VIII thereof.

. Although the complaint was filed on November 16, 1973, it did not allege a violation of Title VII of the Civil Rights Act of 1964, Pub. L. No. 88-352, 78 Stat. 255, 42 U.S.C. § 2000e et seq. Apparently, the reason for this was the exemption for state and local governments originally incorporated in Title VII and not removed until March 24, 1972, the effective date of the Equal Employment Opportunity Act of 1972, Pub. L. No. 92-261, 86 Stat. 103.


. There is nothing in the record to explain why the FOP has undertaken to manage and finance the litigation for the McDonald class, which is not part of the bargaining unit it represents.


. Article VIII of the consent decree provides that “[a]ny party may apply to the Court at any time for an Order modifying any of the terms of this Decree.”


. See note 3 supra.


. In considering the adequacy of representation issue, the district court may wish to consider the relevancy of the fact that the McDonald class litigation has thus far been funded by the FOP.